United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 19-3192
                          ___________________________

                                  J.S. Haren Company

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                     Fairfield Service Company of Indiana, LLC

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Hot Springs
                                  ____________

                           Submitted: September 21, 2020
                             Filed: September 24, 2020
                                   [Unpublished]
                                   ____________

Before LOKEN, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Fairfield Services Company of Indiana appeals the adverse judgment entered
by the district court1 following a bench trial in a diversity action raising claims under

      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
Arkansas state law. Upon careful review, we conclude the district court did not err
in determining that the equipment supplied by Fairfield was defective, that Fairfield
failed to timely cure the nonconformities, and that the buyer’s revocation of
acceptance was timely and appropriate. See United States v. Missouri, 535 F.3d 844,
848 (8th Cir. 2008) (in appeal from civil bench trial, findings of fact are reviewed for
clear error, conclusions of law and mixed questions of law and fact are reviewed de
novo). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-